


116 S4827 IS: Space Preservation And Conjunction Emergency Act of 2020
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4827
IN THE SENATE OF THE UNITED STATES

October 21 (legislative day, October 19), 2020
Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To authorize the Assistant Secretary of Space Commerce to provide space situational awareness data, information, and services to non-United States Government entities, and for other purposes. 


1.Short titleThis Act may be cited as the Space Preservation And Conjunction Emergency Act of 2020 or the SPACE Act of 2020. 2.Bureau of Space Commerce (a)Sense of CongressIt is the sense of Congress that—
(1)growing commercial activity in space requires immediate action to address the increasing probability of collisions between spacecraft and orbital debris; (2)such collisions threaten the billions of dollars of existing United States and allied spacecraft, including the International Space Station, and endanger the future usability of space;
(3)the provision of accurate and timely notice to commercial satellite operators with respect to potential conjunctions enhances safety; and (4)a 2020 National Academies for Public Administration study identified the Department of Commerce as the preferred Federal agency to provide space situational awareness services to commercial satellite operators.
(b)AmendmentsChapter 507 of title 51, United States Code, is amended— (1)in the chapter heading, by striking Office and inserting Bureau;
(2)by amending section 50701 to read as follows:  50701.Definition of BureauIn this chapter, the term Bureau means the Bureau of Space Commerce established in section 50702.;
(3)in section 50702— (A)by amending subsection (a) to read as follows:

(a)In generalThere is established within the Department of Commerce a Bureau of Space Commerce.; (B)by amending subsection (b) to read as follows:

(b)Assistant SecretaryThe Bureau shall be headed by an Assistant Secretary for Space Commerce, to be appointed by the President, with the advice and consent of the Senate, and compensated at level II or III of the Executive Schedule, as determined by the Secretary of Commerce. The Assistant Secretary shall report directly to the Secretary of Commerce.; (C)in subsection (c)—
(i)in the subsection heading, by striking Office and inserting Bureau; (ii)in the matter preceding paragraph (1), by striking Office and inserting Bureau;
(iii)in paragraph (2), by inserting , including activities licensed under chapter 601 before the semicolon; and (iv)in paragraph (5), by striking Position, and inserting Positioning,; and
(D)in subsection (d)— (i)in the subsection heading, by striking Director and inserting Assistant Secretary;
(ii)in the matter preceding paragraph (1)— (I)by striking Director and inserting Assistant Secretary; and
(II)by striking Office shall and inserting Bureau shall, under the direction and supervision of the Secretary of Commerce,; (iii)by redesignating paragraphs (1) through (7) as paragraphs (3) through (9), respectively; 
(iv)by inserting before paragraph (3), as redesignated, the following:  (1)overseeing the issuing of licenses under chapter 601;
(2)coordinating Department of Commerce policy affecting commercial space activities and working with other executive agencies to promote policies that advance commercial space activities;; and (v)in paragraph (8), as redesignated, by inserting , consistent with the international obligations, foreign policy, and national security interests of the United States before the semicolon;
(4)in section 50703— (A)by striking Office and inserting Bureau; and
(B)by striking Committee on Science and Technology of the House of Representatives and inserting Committee on Science, Space, and Technology of the House of Representatives; and (5)by adding at the end the following:

50705.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce to carry out this chapter $15,000,000 for fiscal year 2021.. (c)Technical and conforming amendments (1)Table of contentsThe table of sections for chapter 507 of title 51, United States Code, is amended—
(A)by striking the item relating to section 50701 and inserting the following:   50701. Definition of Bureau.;and (B)by adding after the item relating to section 50703 the following:


50705. Authorization of appropriations..
(2)Table of chaptersThe table of chapters for title 51, United States Code, is amended by striking the item relating to chapter 507 and inserting the following:   Chapter 507. Bureau of Space Commerce50701.. (3)Cooperation with former Soviet RepublicsSection 218 of the National Aeronautics and Space Administration Authorization Act, Fiscal Year 1993 (51 U.S.C. 50702 note) is amended by striking Office each place it appears and inserting Bureau. 
3.Space situational awareness data, information, and services: provision to non-United States Government entities
(a)Bureau of Space Commerce authorityTitle 51, United States Code, is amended by inserting after section 50703 the following:  50704.Space situational awareness data, information, and services: provision to non-United States Government entities (a)AuthorityThe Assistant Secretary for Space Commerce (referred to in this section as the Assistant Secretary) may provide space situational awareness data, information, and services to, and may obtain space situational awareness data, information, and services from, non-United States Government entities in accordance with this section.
(b)Eligible entitiesThe Assistant Secretary may provide data, information, and services under subsection (a) to, and may obtain data, information, and services under subsection (a) from, any non-United States Government entity, including any of the following:  (1)A State.
(2)A political subdivision of a State. (3)A United States commercial entity.
(4)The government of a foreign country. (5)A foreign commercial entity.
(c)AgreementThe Assistant Secretary may not provide space situational awareness data, information, or services under subsection (a) to a non-United States Government entity unless that entity enters into an agreement with the Assistant Secretary under which the entity—  (1)agrees to pay an amount that may be charged by the Assistant Secretary under subsection (d);
(2)agrees not to transfer any data or technical information received under the agreement, including the analysis of data, to any other entity without the express approval of the Assistant Secretary; and (3)agrees to any other terms and conditions considered necessary by the Assistant Secretary.
(d)Charges
(1)As a condition of an agreement under subsection (c), the Assistant Secretary may (except as provided in paragraph (2)) require the non-United States Government entity entering into the agreement to pay to the Department of Commerce such amounts as the Assistant Secretary determines appropriate. (2)The Assistant Secretary may not require the government of a State, or of a political subdivision of a State, to pay any amount under paragraph (1).
(3)The Assistant Secretary may designate a basic level of space situational awareness services to be provided at no charge to non-United States Government entities.  (e)Crediting of funds received (1)In generalFunds received for the provision of space situational awareness data, information, or services pursuant to an agreement under this section shall be credited, at the election of the Assistant Secretary, to the following:
(A)The appropriation, fund, or account used in incurring the obligation. (B)An appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made.
(2)Treatment of credited fundsFunds credited under this subsection shall be merged with, and remain available for obligation with, the funds in the appropriation, fund, or account to which credited. (f)ProceduresThe Assistant Secretary shall establish procedures by which the authority under this section shall be carried out. As part of those procedures, the Assistant Secretary may allow space situational awareness date, information, or services to be provided through a contractor of the Department of Commerce.
(g)ImmunityThe United States, any agencies and instrumentalities thereof, and any individuals, firms, corporations, and other persons acting for the United States, shall be immune from any suit in any court for any cause of action arising from the provision or receipt of space situational awareness data, information, or services, whether or not provided in accordance with this section, or any related action or omission. (h)Notice of concerns of disclosure of informationIf the Assistant Secretary determines that a commercial or foreign entity has declined or is reluctant to provide data, information, or services to the Assistant Secretary in accordance with this section due to the concerns of such entity about the potential disclosure of such data, information, or services, the Assistant Secretary shall, not later than 60 days after the Assistant Secretary makes that determination, provide notice to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives of the declination or reluctance of such entity..
(b)Technical and conforming amendmentThe table of sections for chapter 507 of title 51, United States Code, is amended by inserting after the item relating to section 50703 the following:  50704. Space situational awareness data, information, and services: provision to non-United States Government entities..  